Citation Nr: 1414745	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-36 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Veteran was scheduled for a hearing before a hearing officer at the RO.  However, he cancelled the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2014 statement, the Veteran stated that his service-connected hearing loss has worsened since his last VA examination.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The last December 2011 examination is also found to be inadequate for rating purposes as speech discrimination scores were not reported.  The examiner stated that the scores were highly inconsistent with previous scores and could not be assured that they were valid.  The examiner did not consider the Veteran's current complaint that he was having the most trouble with hearing conversations.  As there is need to verify the current severity of the disability, a reexamination under 38 C.F.R. § 3.327 is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected hearing loss and the impact of these symptoms on his ability or inability to work.  The Veteran is to be provided a reasonable amount of time to submit this lay evidence.

2.  Schedule the Veteran for an appropriate VA examination by a VA examiner who has not previous examined the Veteran to ascertain the current severity of his service-connected bilateral sensorineural hearing loss.  The entire file must be reviewed by the examiner.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The severity of the Veteran's bilateral hearing loss must be assessed including puretone thresholds, speech recognition scores, and an opinion as to the overall effect the Veteran's service-connected hearing loss has on his occupational and daily functioning.  The examiner must consider the Veteran's lay statements regarding trouble hearing conversations.

The examiner must provide a complete rationale for any opinion given, without resorting to speculation, and resolving any conflicting medical opinions.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


